Title: To Benjamin Franklin from “a Freeman and Associator,” [between 3 and 19 August? 1775]
From: “A Freeman and Associator”
To: Franklin, Benjamin


In the summer of 1775, while a subcommittee of the Pennsylvania committee of safety was wrestling with the organization of the associators, the rank and file of fledgling soldiers in Philadelphia were voicing three main concerns. Two of them, their pay and the treatment of those who refused to volunteer, are discussed in the headnote on the report of the full committee below, September 29, 1775. The third, military authority and discipline, is the subject of this letter. The committee has undertaken to formulate regulations for the associators, the author says; he is therefore writing after the subcommittee began its work on August 3. The latest date of the letter depends on what he means by the “Laws of War” in the first sentence. He describes them as arbitrary because they vest in the officers an absolute power over men’s lives. This description does not fit the articles adopted by the committee on August 19 and, in virtually the same form, by the Assembly in November; they provided for courts martial composed of enlisted men as well as officers, and empowered to punish with nothing more than a fine or dismissal. The description does fit the articles for the continental army adopted by Congress the previous June. The writer, it seems reasonable to assume, did not yet know what the committee would propose, but feared that it would use for Pennsylvania a Congressional model that was alien to the nature of “a free cival Constitution.” If this assumption is correct, he was presumably offering his alternative plan at a time when it had the best chance of a hearing, in other words while the subcommittee was at work on its draft. The plan itself has disappeared, but its purport can be conjectured from what he says about it.
 
Sir
[Between August 3 and 19?, 1775]
As the laws of war are very arbitrary; and vest an absolute Power in the Hands of one Class of men, over the Lives of another who have no voice among them, and as the Association of freemen can and Ought to be conducted on the principles of freedom, the enclos’d plan is submitted to your Consideration and that of the Committee of Safety. The plan is partly that design’d for one of the Companies of this city before it was known that the Committee of Safety would undertake to form any plan, and it is now laid before you with the utmost humility and Deference, and without the most distant view or Desire of dictating or directing, but purely to lay before you a Plan which would be generally approv’d by the privates, and which is principally design’d to hint to you that the plan which would Approach nearest to that of a free cival Constitution would meet with the highest Approbation and be most likely to answer the ends of our Association.
The Plan is neither perfect nor intended as such. It is laid before you more to shew you that Plans have been thought of and something of this kind Generally Approv’d as far as it has been talk’d of, than with any other view. Submitting to your Superior Wisdom and discernment, I beg leave to subscribe myself Your Most Obedient Humble servant 
A Freeman and Associator
To Mr. Benjn. Franklin Esqr. Present [President?]
 
Addressed: To / Benjn. Franklin Esqr. / Present
Endorsed: Proposals for Regulating Militia
